Citation Nr: 0728410	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a cervical spine disorder, including herniated nucleus 
pulposus with degenerative disc disease and spinal stenosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to August 2002.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision by Roanoke Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
awarded service connection effective September 1, 2002 as 
follows: bilateral glaucoma, 20 percent disabling; and 
herniated nucleus pulposus with degenerative disc disease of 
the cervical spine, 10 percent disabling.  The rating 
decision also denied service connection for right wrist 
ganglion cyst.  In April 2004, the veteran filed a notice of 
disagreement with the above-mentioned issues.  In May 2004 
correspondence, the veteran specifically expressed his 
desired to withdraw his appeal seeking an increased rating 
for glaucoma.  In a July 2004 rating decision, the RO granted 
service connection for right wrist ganglion cyst and assigned 
a noncompensable rating and increased the rating assigned to 
the cervical disorder to 20 percent disabling.  On his March 
2005 Form 9, the veteran perfected his appeal in regards to 
his cervical spine disorder and provided a notice of 
disagreement in regards to the rating assigned for ganglion 
cyst.  An August 2006 rating decision increased the rating 
assigned for the right wrist ganglion cyst to 10 percent 
disabling.  The veteran did not perfect his appeal in regards 
to this issue and it is not before the Board.    


FINDINGS OF FACT

Throughout the appeal period, the veteran's service-connected 
cervical spine disorder is manifested by no more than 
moderate limitation of motion and no more than moderate 
intervertebral disc syndrome; forward flexion of the cervical 
spine has consistently been greater than 15 degrees; 
ankylosis, incapacitating episodes and separately ratable 
neurological impairment are not shown.




CONCLUSION OF LAW

An initial rating in excess of 20 percent is not warranted 
for the veteran's cervical spine disorder.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Code 5290, 5293 (effective prior to 
Sept. 23, 2002), Code 5293 (effective prior to September 26, 
2003), Codes 5237, 5238, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim. 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for a cervical spine disorder and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  A July 
2004 statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates of awards and notified 
the veteran about the changes in the rating criteria 
affecting cervical spine disorders; a July 2004 rating 
decision and an August 2006 supplemental SOC readjudicated 
the matter.  38 U.S.C.A. § 7105.  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran has not identified any pertinent evidence that 
remains outstanding.  VA examinations were provided in March 
2003 and October 2005.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

II.  Factual Background

A review of service medical records (SMR's) provided 
background information as to the nature and extent of the 
veteran's service-connected cervical spine disorder.  SMR's 
showed that the veteran was involved in a motor vehicle 
accident in September of 1998.  Since that time, he had 
chronic neck pain with some right scapular and shoulder pain.  
He had a trial of traction and oral medication along with 
physical therapy.  An August 1999 record noted that cervical 
spine films from July 1999 showed mild straightening of the 
lordotic curve with good alignment.  A July 1999 MRI revealed 
mild reversal of the lordotic curve.  The diagnosis included 
musculoskeletal neck pain and cervical herniated nucleus 
pulposus without radiculopathy, right C5-6 and central to 
right C6-7.  The records showed that the veteran was in 
physical therapy from October 2000 to January 2001.  A 
February 2001 record noted that the veteran indicated that in 
July 2000 he was struck in the head with a safe and sustained 
an osteophyte fracture at C6.  The record noted that 
September 2000 cervical spine films demonstrated moderate 
changes with spurring anteriorly of C4, C5, and C6.  The 
assessment was possible cervical spondylosis with chronic 
neck pain.  A May 2001 record noted continued discomfort in 
the neck on a daily basis with pain into the right shoulder 
and lateral aspect of the right arm, down to the elbow.  It 
was noted that an April 2001 MRI demonstrated some 
spondylotic changes at C3-4, C4-5, C5-6, and C6-7.  A June 
2001 record included results of a June 2001 MRI that showed 
some reversal of the normal lordotic curve.  At C3-4, C4-5, 
and C5-6, there was a combination disc and osteophytes 
posteriorly.  At C3-4 and C4-5, there was some mild to 
moderate stenosis.  At C5-6, there was mild stenosis.  At C6-
7, there was a right lateral herniated nucleus pulposus that 
narrowed the inward potion of the right C6-7 neural foramen.

On March 2003 VA examination, the veteran indicated that he 
had constant neck pain and intermittent shoulder and upper 
back pain on both upper extremities.  He was treated with 
traction and physical therapy, but continued to have pain on 
a daily and yearly basis.  His activities of daily function 
decreased during flare-ups.  He stated that a flare-up could 
last from four to six weeks.  The pain traveled from his 
cervical spine to his right and left shoulder and both arms.  
He indicated that a physician recommended bed rest to treat 
this condition during each flare-up.  The functional 
impairment decreased his ability to move with ease, to grip 
objects firmly, and to sit or stand for long periods of time.  
He was unable to sleep without medication.  He lost two or 
three days (of work) during flare-ups because of this 
condition.  He indicated that he fatigued easily.  He had 
intermittent weakness and pain.  He had a decreased range of 
motion in his neck and weakness in both extremities, but was 
able to keep up with his normal work requirement.  Physical 
examination revealed radiation of pain on movement, 
specifically left rotation and left lateral flexion.  There 
were no muscle spasms.  His back was tender to palpation 
intervertebrally at C5-6, C6-7, and C7-T1.  Range of motion 
studies showed flexion was to 40 degrees with pain at 40 
degrees; extension was to 35 degrees with pain at 35 degrees; 
right lateral flexion was to 35 degrees with pain at 35 
degrees; left lateral flexion was to 25 degrees with pain at 
25 degrees; right rotation was to 60 degrees with pain at 60 
degrees; and left rotation was to 55 degrees with pain at 55 
degrees.  There was no ankylosis or signs of radiculopathy.  
Upper extremity motor function was normal.  X-rays revealed 
that vertebral body alignment and appearance was 
satisfactory.  Anterior osteophytes were seen at the C5 and 
C6 levels.  The disc spaces were maintained.  The exit 
foramina were patent and lung apices were clear.  The 
impression was anterior spurring at C5 and C6 levels.  The VA 
examination diagnosis was herniated nucleus pulposus with 
degenerative disc disease at C6-C7.  

On October 2005 VA examination, the veteran indicated that he 
was in constant pain.  When he had pain he could function 
with medication.  The pain in the neck and back occasionally 
radiated to the left arm and right shoulder.  He stated that 
the condition did not cause incapacitation.  There was no 
functional impairment and the condition did not result in any 
time lost from work.  Physical examination revealed evidence 
of radiating pain on movement that radiated down to the 
shoulder with no evidence of muscle spasm.  There was 
tenderness on the cervical spine.  Ankylosis was not shown.  
Range of motion was as follows:  flexion was to 45 degrees; 
right lateral flexion was to 45 degrees; left lateral flexion 
was to 45 degrees; right rotation was to 80 degrees; left 
rotation was to 80 degrees and the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  There were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Neurological findings of 
the upper and lower extremities revealed that motor function 
was within normal limits.  The diagnoses were spinal stenosis 
and herniated nucleus pulposus with degenerative disc disease 
of the cervical spine.  

III.  Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities. The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected cervical spine disorder 
encompasses cervical strain, spinal stenosis, and 
degenerative disc disease.  These disabilities can be 
evaluated either under the general criteria/formula for 
rating disabilities of the spine or specific criteria 
pertaining to disc disease (i.e. the intervertebral disc 
syndrome rating criteria).  The criteria for rating 
intervertebral disc syndrome were revised effective September 
23, 2002.  Also, the general criteria for rating disabilities 
of the spine, along with specific criteria for rating 
intervertebral disc syndrome were revised effective September 
26, 2003.  When the regulations concerning entitlement to a 
higher rating change during the course of an appeal, the 
veteran is entitled to resolution of the claim under the 
criteria that are more advantageous. VAOPGCPREC 3-00.  The 
old criteria may be applied for the full period of the 
appeal. Id.  The new rating criteria, however, may only be 
applied to the period of time after the effective date. Id.  
In the July 2004 and August 2006 SSOC, the veteran was 
advised of the old and new rating criteria.  The RO 
considered the veteran's disability rating under both the old 
and new rating criteria.  The Board will also evaluate the 
veteran's disability under both the old and new rating 
criteria.

Given that the veteran has already been assigned 20 percent 
rating for his cervical spine disorder, the focus is on 
criteria that would allow for a rating in excess of 
20 percent.  Given that neither ankylosis or symptomatic 
vertebral fracture are shown (See Codes 5285, 5286, 5287), 
ratings in excess of 20 percent are available under Code 5290 
for limitation of motion of the cervical spine and under Code 
5293 for intervertebral disc syndrome.  Code 5290 provides a 
20 percent rating for moderate limitation of motion of the 
cervical spine and a 40 percent rating for severe limitation 
of motion of the cervical spine.  Code 5293 provides a 20 
percent rating for recurring attacks of moderate 
intervertebral disc syndrome; a 40 percent rating for severe 
disc disease, with recurring attacks and intermittent relief; 
and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion and extension of the cervical spine 
is 0 to 45 degrees, normal left and right lateral flexion is 
0 to 45 degrees and normal left and right lateral rotation is 
0 to 90 degrees.] 38 C.F.R. § 4.71a.

The evidence of record does not show that the veteran suffers 
from severe attacks of cervical intervertebral disc syndrome.  
The only pathology noted on March 2003 x-rays was 
satisfactory vertebral body alignment and appearance with 
anterior osteophytes at the C5 and C6 levels.  The disc 
spaces were maintained.  No examination of record reflects 
severe cervical disc disease.  Although pain was noted on 
motion and there was tenderness to palpation on March 2003 
and October 2005 VA examinations, there was no spasm, no 
weakness or signs of radiculopathy.  On October 2005 
examination, the examiner specifically found that joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  It was also noted that there were no signs 
of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  Consequently, a rating in excess of 
20 percent under the pre-September 23, 2002 Code 5293 is not 
warranted.

The evidence of record also does not show that the veteran's 
cervical spine disorder results in severe limitation of 
motion.  On March 2003 VA examination cervical motion was 40 
degrees flexion with pain at 40 degrees, 35 degrees extension 
with pain at 35 degrees, 25 degrees left lateral flexion with 
pain at 25 degrees, 35 degrees right lateral flexion with 
pain at 35 degrees, 55 degrees of left rotation with pain at 
55 degrees and 60 degrees of right rotation with pain at 60 
degrees.  Given the above ranges of motion, such findings do 
not reflect more than moderate limitation of cervical spine 
motion, a rating in excess of 20 percent under Code 5290 is 
not warranted.  (Notably, on October 2005 VA examination 
range of motions studies showed improvement from the March 
2003 VA examination and also would not support warranting a 
rating in excess of 20 percent.)

Criteria in Effect from September 23, 2002

As mentioned above, from September 23, 2002 the revised Code 
5293 provides that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations, whichever method 
results in the higher rating.

A 20 percent rating was warranted for incapacitating episodes 
under Code 5293 if such episodes had a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating was warranted if such episodes 
had a total duration of at least four weeks, but less than 
six weeks, during the past 12 months.  A 60 percent (maximum) 
rating was warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  On March 2003 VA examination, the veteran reported a 
history of having flare-ups that decreased his activities of 
daily function, which could last from four to six weeks.  He 
also indicated that a physician recommended bed rest to treat 
this condition during each flare-up.  Although the veteran 
appears to suggest that he has been "incapacitated" for 
periods of at least four weeks, the medical evidence does not 
show that he was prescribed bed rest by a physician and 
treated by a physician for at least four weeks due to an 
incapacitating episode.  Note 1 following Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Furthermore, on October 2005 VA examination, he 
specifically stated that the cervical spine disorder did not 
cause incapacitation and there was no functional impairment.  
Consequently, a rating in excess of 20 percent on the basis 
of incapacitating episodes is not warranted.

Regarding a combined rating for separate orthopedic and 
neurological impairment, there is no objective evidence of 
record of separately compensable neurological impairment 
stemming from the veteran's cervical spine disorder.  Also, 
on October 2005 VA examination, the examiner found that there 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  Since the criteria for 
rating orthopedic cervical spine impairment were not revised 
effective September 23, 2002, a rating in excess of 20 
percent based on combined neurological and orthopedic 
manifestations is not warranted.

Criteria in Effect from September 26, 2003

Under Code 5243, as it pertains to incapacitating episodes, 
the renumbered rating criteria are essentially identical to 
those in Code 5293 (in effect from September 23, 2002 to 
September 26, 2003); consequently, the analysis based on 
incapacitating episodes remains unchanged.  Under the General 
Rating Formula, a 30 percent rating is warranted where 
forward flexion of the cervical spine is 15 degrees or less 
or there is favorable ankylosis of the cervical spine, a 40 
percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine a 100 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire spine. 38 C.F.R. § 4.71a, (effective September 26, 
2003).

Given that forward flexion of the cervical spine is not shown 
to be 15 degrees or less, and that ankylosis has never been 
reported, a rating in excess of 20 percent under the General 
Rating Formula is not warranted.

Additional factors that could provide a basis for an increase 
have also been considered.  However, as noted above, the 
October 2005 examiner specifically opined that there was no 
additional limitation, fatigue, weakness, lack of endurance 
or incoordination after repetitive use.  There was evidence 
of tenderness and radiating pain on movement; however, there 
was no objective evidence of spasm or nerve root involvement.  
Consequently, there is no objective basis for an increased 
rating based on functional loss.  In summary, a rating in 
excess of 20 percent is not warranted for the veteran's 
cervical spine disorder under any applicable criteria.  As an 
increased rating is not warranted at any point in time during 
the appellate period, "staged ratings" are not for 
consideration.  There is a preponderance of the evidence 
against this claim, and it must be denied.


ORDER

A rating in excess of 20 percent for cervical spine disorder 
is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


